(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
Apareciendo de la solicitud de certiorari que resolvemos que la sentencia de 13 de agosto de 1930 dictada a favor del peticionario y en contra del Municipio y la Asamblea Municipal de Toa Alta es firme, por lo que puede ser ejecutada, no ba lugar a expedir el auto interesado para revisar la resolución.de la Corte de Distrito de San Juan que negó la ■expedición de una orden de prohibición que tiene el efecto de asegurar la efectividad de la sentencia mientras se re-suelve la apelación establecida por el peticionario en un inci-dente por baber sido dejada sin efecto una orden de asegura-miento similar a la que abora se interesa; y también negamos el auto en uso de nuestro poder discrecional para concederlo.